Case 11-18010-jkf          Doc 506       Filed 03/04/20 Entered 03/04/20 15:09:18                     Desc Main
                                        Document      Page 1 of 10



           IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re                                                :        Chapter 11

Fawwaz Beyha                                         :

                Debtor           :                            Case No. 11-18010 (JKF)
________________________________

                               MEMORANDUM OPINION

        Before the Court is the Debtor’s Motion to Reopen his bankruptcy case.

Conestoga Title Insurance Company (Conestoga) filed a Response in opposition to the

motion. For the reasons set forth below, the Motion will be granted. 1

Background
        Prior to bankruptcy the Debtor amassed a portfolio of investment properties. See

Sched. A. Among those properties is 1900 South 19th Street in Philadelphia (the 19th

Street property). Id. The Debtor purchased that property in 1997 with a mortgage loan

which would later be assigned to Springleaf Financial. Resp. ¶¶ 23-24

Delta Loan and
Title Report
        In 2006 the Debtor sought financing from Delta Funding. Id. ¶ 25. As collateral for

a loan, the Debtor pledged the 19th Street property. Id. In addition to the mortgage itself,

Delta obtained title insurance from Conestoga as to that property. 2 In preparing the title


1
 As the instant proceeding concerns the scope of the discharge injunction arising from §§ 524 and 1141 of the
Code, it is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A), (O).

2
  Presumably, this would have been what is known in the industry as a “lender’s policy.” As a condition to
providing refinancing, the lender would have required proof of clear title in order to protect its investment. See
Markocki v. Old Republic Nat. Title Insur. Co., 254 F.R.D. 242, 245 (E.D.Pa. 2008) class decertified 2015 WL 3421401
(E.D.Pa. May 27, 2015) (discussing aspects of title insurance associated with refinancing)

                                                         1
Case 11-18010-jkf         Doc 506       Filed 03/04/20 Entered 03/04/20 15:09:18                    Desc Main
                                       Document      Page 2 of 10



report on the 19th Street Property, the abstractor failed to identify the Springleaf lien. Id.

¶ 26. Whether this was ever made known to Delta is unclear. What is certain, however,

is that Delta made the loan. Sometime thereafter it was assigned to Ocwen Loan

Servicing. Id. ¶ 29.

Bankruptcy

        In October 2011 the Debtor commenced this case under Chapter 13 of the

Bankruptcy Code. Both Ocwen and Springleaf filed secured Proofs of Claim. See

Claims Docket. While both claims asserted that the 19th Street property secured their

loans, neither indicated that their lien was in any place other than first position. This

discrepancy must have come to the Debtor’s attention because in January 2012 he filed

an adversary proceeding against both Ocwen and Springleaf. 3 That action sought to

determine the validity and extent of the two liens. It would be dismissed, however, after

the Debtor converted his case to a Chapter 11 proceeding. 4 In June 2012 the Debtor

Amended his Schedule D to reflect the following lien positions as to the 19th Street

Property and in this order of priority:

                1. Springleaf

                2. Ocwen

                3. Lava Funding

See Am. Schedule D.




Adv. No. 12-0044
3

In his Chapter 11 Plan, the Debtor would propose to modify the respective liens on the 19th Street property.
4


                                                        2
Case 11-18010-jkf           Doc 506       Filed 03/04/20 Entered 03/04/20 15:09:18                       Desc Main
                                         Document      Page 3 of 10



Pertinent Events
Outside of Bankruptcy

         This is how things stood until September 2012. At that time, Conestoga learned

that it had failed to detect the prior Springleaf mortgage when it insured Delta’s loan. In

order to provide Delta with first lien position on the 19th Street property, Conestoga paid

off the Springleaf loan and became assignee of that obligation. See Resp. ¶ 31, Ex. A,

Assignment of Mortgage. That, however, just substituted Conestoga for Springleaf as

the first lienholder: more was required to place Delta in first lien position. The

mechanism by which that was achieved was for Conestoga to unilaterally subordinate

its mortgage to Delta’s. 5 Id. ¶ 32, Ex. B, Subordination of Mortgage. Importantly for

present purposes, there is no indication in the record that the Debtor was apprised of

these actions.

The Plan is
Confirmed
         In December 2014, the Debtor confirmed his plan. The Plan was consummated,

the Debtor obtained a discharge in June 2016, and a Final Decree was entered that

same month.

Motion to Reopen

         The Debtor now moves to reopen his case. A bankruptcy case may be reopened

in the court in which such case was closed “to administer assets, to accord relief to the

debtor, or for other cause.” 11 U.S.C.A. § 350(b) (emphasis added). A case will be

reopened only where one of the three stated ground are found to exist. In re Lee, 356

B.R. 177, 180 (Bankr.N.D.W.Va.2006). The party moving to reopen a case has the


5
 It is unclear why Delta was named as the first lienholder as by that time it had already assigned its interest to
Ocwen.

                                                          3
Case 11-18010-jkf     Doc 506    Filed 03/04/20 Entered 03/04/20 15:09:18         Desc Main
                                Document      Page 4 of 10



burden of proof. In re Cloninger, 209 B.R. 125, 126 (Bankr.E.D.Ark.1997). The decision

to reopen a case is within the Court's sound discretion. Apex Oil Co. v. Sparks (In re

Apex Oil Co.), 406 F.3d 538, 542 (8th Cir.2005); In re Shondel, 950 F.2d 1301, 1304

(7th Cir.1991).

       Although the Debtor does not expressly state it, his purpose for reopening the

case is to accord relief to him. Conestoga, he contends, is acting in violation of the

discharge injunction: despite the discharge of its claim against the Debtor, Conestoga

continues to demand payment. That is making it impossible for him to sell one of his

real estate properties. See Mot. ¶¶ 19-21.

       Conestoga responds that it still has a lien on the 19th Street property

notwithstanding confirmation of the plan. It explains that it never received any notice of

the Plan as required by the Code and so was not afforded the opportunity to object

thereto. On that basis, it maintains that the terms of the Plan and resulting discharge

have no legal effect upon it. Resp. ¶¶ 7, 9, 10-12. If that is the case, then there is no

point in reopening the bankruptcy.

Analysis

       Conestoga would be correct that reopening the case would be futile if either of

two circumstances existed: if its lien was not modified by the Debtor’s confirmed plan or,

assuming it was, Conestoga did not receive notice of the proposed plan and its

treatment of Conestoga’s claim.

Effect of Plan on
Conestoga Lien

       The first condition does not exist because the plan expressly proposed to modify

the secured interest of Conestoga. The confirmed plan provided that the Debtor would

                                              4
Case 11-18010-jkf     Doc 506     Filed 03/04/20 Entered 03/04/20 15:09:18          Desc Main
                                 Document      Page 5 of 10



retain the 19th Street property. As to treatment of the liens which encumbered it, the

plan provided as follows:

              The treatment and consideration to be received by Class 3
              claims in connection with their Secured Claims( i.e., …
              Ocwen……) shall be in monthly installments consistent with
              the below mentioned chart during which these creditors will
              retain their liens, except the claims of Lava and Springleaf.
              …
                      Mortgage              balance      modified interest rate
              …

              f)      Ocwen                 115,232.18            5.0
Eighth Am. Plan, p. 9 [emphasis added]. So as to the 19th Street property, the plan

proposed that only the Ocwen lien would be paid and at a modified rate of interest. The

liens of Springleaf (now Conestoga) and Lava would be extinguished and no payment

would be received. None of the three lienholders objected to this treatment.

       What resulted from confirmation as far as the junior lienholders was concerned

was the divesture of their respective secured interests in the 19th Street property.

Section 1141 of the Code provides, in pertinent part:

       Except as provided in subsections (d)(2) and (d)(3) of this section and
       except as otherwise provided in the plan or in the order confirming the
       plan, after confirmation of a plan, the property dealt with by the plan is free
       and clear of all claims and interests of creditors, equity security holders,
       and of general partners in the debtor.

11 U.S.C. § 1141(c). See In re Omega Optical, Inc., 476 B.R. 157, 164 (Bankr. E.D. Pa.

2012) (“This long-standing provision provides that confirmation of a chapter 11 plan can

divest creditors of their security interests, i.e., liens, in certain circumstances.”) To

determine if full lien divestiture resulted from plan confirmation, a four-part test if used:

(1) the plan must be confirmed; (2) the property that is subject to the lien must be dealt




                                               5
Case 11-18010-jkf    Doc 506     Filed 03/04/20 Entered 03/04/20 15:09:18        Desc Main
                                Document      Page 6 of 10



with by the plan; (3) the lien holder must participate in the reorganization; and (4) the

plan must not preserve the lien. Id.

       The Court finds three of the four elements (##1, 2, and 4) to be definitively

established. First, the Debtor's chapter 11 plan has been confirmed. Second,

Conestoga’s collateral—the 19th Street property—was dealt with by the plan as

revesting in the Debtor, subject only to the Ocwen lien and obligation. Fourth, the plan

specifically provided that Springleaf (now Conestoga) would hold no lien after

confirmation, and would not be paid.

Conestoga’s Claim
of Lack of Notice
       That leaves the third element: whether Conestoga participated in this bankruptcy

case. Conestoga maintains that it cannot have because it simply was not notified of the

Debtor’s plan and disclosure statement. The Supreme Court identified the due process

requirements for notice in Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,

314, 70 S.Ct. 652, 94 L.Ed. 865 (1950):

       An elementary and fundamental requirement of due process in any
       proceeding which is to be accorded finality is notice reasonably calculated,
       under all the circumstances, to apprise interested parties of the pendency
       of the action and to afford them an opportunity to present their objections.
       The notice must be of such nature as reasonably to convey the required
       information ... and it must afford a reasonable time for those interested to
       make their appearance.
These requirements apply to all proceedings involving a disposition of property,

including those in bankruptcy. See, e.g., City of New York v. New York, New Haven, &

Hartford Railroad Co., 344 U.S. 293, 295-96, 73 S.Ct. 299, 97 L.Ed. 333 (1953).




                                             6
Case 11-18010-jkf      Doc 506    Filed 03/04/20 Entered 03/04/20 15:09:18           Desc Main
                                 Document      Page 7 of 10



Chapter 11 Confirmation
and Notice Requirements
       Those bankruptcy rules which deal with confirmation of a Chapter 11 plan

comport with fundamental notions of fairness and due process. Rule 3017 provides that

after a disclosure statement is filed pursuant to § 1125(b), the “court shall hold a hearing

on at least 28 days’ notice to … creditors … and other parties in interest as provided in

Rule 2002.” B.R. 3017(a) [emphasis added]. Once approved, the disclosure statement,

plan, ballot, notice of voting deadline, and notice of the deadline for objecting to

confirmation and of the hearing on confirmation are to be mailed to creditor and parties

in interest “in accordance with Rule 2002(b).” B.R. 3017(d)

       Again, Rule 2002 requires 28 days’ notice to parties in interest for filing

objections to a disclosure statement, to confirmation of a plan, and of the hearing on

confirmation. B.R. 2002(b). The dockets reflect that notice of the adequacy of the

disclosure statement, and the hearing on confirmation (with related deadlines) were

served in accordance with this rule. On August 11, 2014, the Debtor filed the Motion to

Approve Disclosure Statement (#349). It was served on the parties on the Clerk’s

Service List as required by the Local Rule 3017-1(c). On September 3, 2014, the Court

heard the Motion and it was approved. (#359). On September 18, 2014 an Order

Approving the Disclosure Statement and setting a hearing on confirmation was entered

(#358). It set the last day to object to confirmation as October 22, 2014. That Order was

served by the Bankruptcy Noticing Center (BNC) the next day on all parties listed on the

Service List (#362).

       A review of the Service List confirms Conestoga’s contention that it did not

received notice of these hearings. The Certificate of Notice of the Order approving the


                                              7
Case 11-18010-jkf     Doc 506     Filed 03/04/20 Entered 03/04/20 15:09:18            Desc Main
                                 Document      Page 8 of 10



Disclosure Statement issued by the BNC shows that Springleaf, and not Conestoga,

was served (#362). Similarly with the Order confirming the Plan: the Certificate likewise

listed Springleaf and not Conestoga among the recipients. (#411).

       This begs the question, however, of why Conestoga, an interested party, was not

receiving notices while Springleaf, long since gone from the case, remained on the

Clerks’ Service List. Springleaf had assigned its interest in the 19th Street property 2

years before the Court approved the disclosure statement. Yet neither Springleaf nor

Conestoga took any action to apprise the Debtor or the Clerk’s Office that Conestoga

held the lien formerly held by Springleaf as to the 19th Street property. The Debtor’s

Schedules do not reflect that Conestoga was an interested party. Conestoga never filed

a Proof of Claim. Most importantly, Conestoga did not file a request for notices in the

case as provided by L.B.R. 2002-1 until November 2019, almost 5 years after

confirmation. So if Conestoga did not receive notice of the plan and disclosure

statements, it was because it never informed the Debtor or the Bankruptcy Court Clerk’s

Office that it was a party in interest until it was too late. The fault for that lies squarely

with Conestoga.

Summary

       The upshot of all of this is that Conestoga’s lien was divested by the Debtor’s

Plan. For that reason, the Court finds that the Debtor has stated grounds for reopening

the case based on a colorable violation of the discharge injunction.




                                                8
Case 11-18010-jkf   Doc 506    Filed 03/04/20 Entered 03/04/20 15:09:18   Desc Main
                              Document      Page 9 of 10



      An appropriate order follows.

                                       BY THE COURT



Dated: March 4, 2020                   Jean K. FitzSimon
                                       United States Bankruptcy Judge




                                         9
Case 11-18010-jkf   Doc 506    Filed 03/04/20 Entered 03/04/20 15:09:18   Desc Main
                              Document     Page 10 of 10



Copies to:

Ronald G. McNeil, Esquire
McNeil Legal Services
1333 Race Street
Philadelphia, PA 19107-1585

Mark C. Clemm, Esquire
Clemm and Associates, LLC
488 Norristown Road
Suite 140
Blue Bell, PA 19422




                                         10
